DETAILED ACTION
The instant application having Application No. 16/918932 filed on 07/01/2020 is presented for examination by the examiner.

Claims 1, 5, 6, 10, 21, 24, 33-38 were amended. Claims 1-38 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Argument
Applicant’s arguments (see the Applicant's Remarks), filed on 04/14/2022, with respect
to the rejection(s) of claims 1-38 have been fully considered and not persuasive. Examiner
provide, in view of the scope of the limitations at issue, an “updated mapping” and clarification of the rejection to address Applicant’s amendment/argument (See the claim rejections below).

Examiner Remark
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

In this case claim limitations “means for…..” (claims 35 and 36) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “means for” coupled with functional language “transmitting, receiving and/or implementing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 35 and 36 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (See figures 3-15 and par. 0101 – par. 0188- of US 2022/0006592 A1).  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9, 10, 12, 13, 24-26, 29-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 2019/0150161 A1).

As per claim 1, Cheng discloses “A method for wireless communications at a user equipment (UE), comprising: transmitting, to a network entity based at least in part on a parameter of a configuration of the UE, ,” as [(par. 0003),  To utilize multi-carrier transmission, user equipments (UEs) need to establish a connection to a primary cell (PCell) first, perform measurements in response to the received measurement configurations from the PCell, and send corresponding measurement reports to the current serving base station to determine one or more component carriers (CCs) (e.g., secondary cells (SCells)) to connect to. (par. 0057), UE 102 performs inter-frequency measurements to find one or more qualified cells based on the measurement configurations, and sends a measurement report (i.e. a request to modify the configuration *see also claim 2*) to the base station through PCell 104. (par. 0057), In action 116, the base station, through PCell 104, sends UE 102 a message including an SCellToAddModList information element to UE 102 to configure those cells as SCells for UE 102. In action 118, the base station decides to start a carrier aggregation transmission. (par. 0083), The measurement report may be cell level or beam level. After the base station receives the measurement report of the SCell, the base station may send SCell configuration again to renew beam information if the beam level measurement result is good enough for SCell transmission. If measurement result is below the threshold of the SCell transmission, the base station may send an SCell modification or SCell release through an RRC connection reconfiguration message. ] “the configuration of the UE comprising a carrier aggregation configuration; [(par. 0003), the UE is configured to transmit the measurement report (i.e. a request to modify the configuration) for, at least in part, the purpose of configuring the UE to perform carrier aggregation transmission with the base station. (i.e. for the purpose of selecting good enough SCells for carrier aggregation transmission.)] “and receiving, from the network entity ” [(par. 0003),  To utilize multi-carrier transmission, user equipments (UEs) need to establish a connection to a primary cell (PCell) first, perform measurements in response to the received measurement configurations from the PCell, and send corresponding measurement reports to the current serving base station to determine one or more component carriers (CCs) (e.g., secondary cells (SCells)) to connect to. (par. 0057), UE 102 performs inter-frequency measurements to find one or more qualified cells based on the measurement configurations, and sends a measurement report to the base station through PCell 104. (par. 0057), In action 116, the base station, through PCell 104, sends UE 102 a message (i.e. reconfiguration) including an SCellToAddModList information element to UE 102 to configure those cells as SCells for UE 102. In action 118, the base station decides to start a carrier aggregation transmission. (par. 0057), In action 120, the base station, through PCell 104 sends an SCell activation Media Access Control—Control Element (MAC-CE) to UE 102 for activating a configured SCell via the MAC-CE. (par. 0083), The measurement report may be cell level or beam level. After the base station receives the measurement report of the SCell, the base station may send SCell configuration again to renew beam information if the beam level measurement result is good enough for SCell transmission. If measurement result is below the threshold of the SCell transmission, the base station may send an SCell modification (i.e. reconfiguration) or SCell release through an RRC connection reconfiguration message.]

As per claim 2, Cheng discloses “The method of claim 1,” as [see rejection of claim 1.] “further comprising: transmitting the first HARQ feedback configuration or request to modify the configuration of the UE during a call setup operation, or during a call resume operation, or during a handover preparation operation, or during an on-going call, or in a radio resource control message, or **in a measurement report,** or a unified air interface (UAI) message, or any combination thereof” [(par. 0003),  To utilize multi-carrier transmission, user equipments (UEs) need to establish a connection to a primary cell (PCell) first, perform measurements in response to the received measurement configurations from the PCell, and send corresponding measurement reports to the current serving base station to determine one or more component carriers (CCs) (e.g., secondary cells (SCells)) to connect to. (par. 0057), UE 102 performs inter-frequency measurements to find one or more qualified cells based on the measurement configurations, and sends a measurement report to the base station through PCell 104.]

As per claim 3, Cheng discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the first HARQ feedback configuration or request to modify the configuration of the UE is transmitted via a radio resource control (RRC) setup message, or a RRC resume message, or **a measurement report, **or a signal quality report, or any combination thereof” [(par. 0003),  To utilize multi-carrier transmission, user equipments (UEs) need to establish a connection to a primary cell (PCell) first, perform measurements in response to the received measurement configurations from the PCell, and send corresponding measurement reports to the current serving base station to determine one or more component carriers (CCs) (e.g., secondary cells (SCells)) to connect to. (par. 0057), UE 102 performs inter-frequency measurements to find one or more qualified cells based on the measurement configurations, and sends a measurement report to the base station through PCell 104.]

As per claim 4, Cheng discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the second HARQ feedback configuration or reconfiguration is received via a radio resource control (RRC) setup message, or a RRC resume message, or a RRC reconfiguration message, or a media access control-control element (MAC-CE) message, or a downlink control information, or any combination thereof” [(par. 0057), In action 120, the base station, through PCell 104 sends an SCell activation Media Access Control—Control Element (MAC-CE) to UE 102 for activating a configured SCell via the MAC-CE.] 

As per claim 5, Cheng discloses “The method of claim 1,” as [see rejection of claim 1.] “further comprising: implementing one or more preferences of the UE for the configuration of the UE based at least in part on receiving t” [(par. 0058), In action 122, UE 102 sends an SCell activation response message to PCell 104. In action 124, SCell 106 starts transmitting data after activation. (par. 0083), After the base station receives the measurement report of the SCell, the base station may send SCell configuration again to renew beam information if the beam level measurement result is good enough (i.e. the prefer level (preference) for the UE) for SCell transmission.]

As per claim 6, Cheng discloses “The method of claim 5,” as [see rejection of claim 5.] “wherein the one or more preferences of the UE comprises using one physical uplink channel group or multiple physical uplink channel groups for downlink feedback” [(par. 0003),  To utilize multi-carrier transmission, user equipments (UEs) need to establish a connection to a primary cell (PCell) first, perform measurements in response to the received measurement configurations from the PCell, and send corresponding measurement reports to the current serving base station to determine one or more component carriers (CCs) (e.g., secondary cells (SCells)) to connect to. (par. 0057), UE 102 performs inter-frequency measurements to find one or more qualified cells based on the measurement configurations, and sends a measurement report to the base station through PCell 104. (par. 0058), In action 122, UE 102 sends an SCell activation response message to PCell 104. In action 124, SCell 106 starts transmitting data after activation.]

As per claim 9, Cheng discloses “The method of claim 6,” as [see rejection of claim 6.] “wherein the downlink feedback comprises downlink HARQ feedback associated with the first HARQ feedback configuration or the second HARQ feedback configuration” [(par. 0003),  To utilize multi-carrier transmission, user equipments (UEs) need to establish a connection to a primary cell (PCell) first, perform measurements in response to the received measurement configurations from the PCell, and send corresponding measurement reports to the current serving base station to determine one or more component carriers (CCs) (e.g., secondary cells (SCells)) to connect to. (par. 0057), UE 102 performs inter-frequency measurements to find one or more qualified cells based on the measurement configurations, and sends a measurement report to the base station through PCell 104. (par. 0058), In action 122, UE 102 sends an SCell activation response message to PCell 104. In action 124, SCell 106 starts transmitting data after activation.]

As per claim 10, Cheng discloses “The method of claim 5,” as [see rejection of claim 5.] “wherein the one or more preferences of the UE comprises enabling the UE to switch between a carrier aggregation mode and a dual connectivity mode for downlink feedback” [(par. 0003),  To utilize multi-carrier transmission, user equipments (UEs) need to establish a connection to a primary cell (PCell) first, perform measurements in response to the received measurement configurations from the PCell, and send corresponding measurement reports to the current serving base station to determine one or more component carriers (CCs) (e.g., secondary cells (SCells)) to connect to. (par. 0057), UE 102 performs inter-frequency measurements to find one or more qualified cells based on the measurement configurations, and sends a measurement report to the base station through PCell 104. (par. 0058), In action 122, UE 102 sends an SCell activation response message to PCell 104. In action 124, SCell 106 starts transmitting data after activation.]

As per claim 12, Cheng discloses “The method of claim 5,” as [see rejection of claim 5.] “wherein the one or more preferences of the UE comprises enabling the UE to switch between a first frequency range and a secondary frequency range for downlink feedback” [(par. 0003),  To utilize multi-carrier transmission, user equipments (UEs) need to establish a connection to a primary cell (PCell) first, perform measurements in response to the received measurement configurations from the PCell, and send corresponding measurement reports to the current serving base station to determine one or more component carriers (CCs) (e.g., secondary cells (SCells)) to connect to. (par. 0057), UE 102 performs inter-frequency measurements to find one or more qualified cells based on the measurement configurations, and sends a measurement report to the base station through PCell 104. (par. 0058), In action 122, UE 102 sends an SCell activation response message to PCell 104. In action 124, SCell 106 starts transmitting data after activation.]

As per claim 13, Cheng discloses “The method of claim 5,” as [see rejection of claim 5.] “wherein the one or more preferences of the UE comprises using a primary cell or using a primary secondary cell, or switching between the primary cell and the primary secondary cell for downlink feedback” [(par. 0003),  To utilize multi-carrier transmission, user equipments (UEs) need to establish a connection to a primary cell (PCell) first, perform measurements in response to the received measurement configurations from the PCell, and send corresponding measurement reports to the current serving base station to determine one or more component carriers (CCs) (e.g., secondary cells (SCells)) to connect to. (par. 0057), UE 102 performs inter-frequency measurements to find one or more qualified cells based on the measurement configurations, and sends a measurement report to the base station through PCell 104. (par. 0058), In action 122, UE 102 sends an SCell activation response message to PCell 104. In action 124, SCell 106 starts transmitting data after activation.]

As per claim 24, Cheng discloses “A method for wireless communications at a network entity, comprising: receiving, from a user equipment (UE), ;” [(par. 0003),  To utilize multi-carrier transmission, user equipments (UEs) need to establish a connection to a primary cell (PCell) first, perform measurements in response to the received measurement configurations from the PCell, and send corresponding measurement reports to the current serving base station to determine one or more component carriers (CCs) (e.g., secondary cells (SCells)) to connect to. (par. 0057), UE 102 performs inter-frequency measurements to find one or more qualified cells based on the measurement configurations, and sends a measurement report to the base station through PCell 104. (par. 0083), The measurement report may be cell level or beam level. After the base station receives the measurement report of the SCell, the base station may send SCell configuration again to renew beam information if the beam level measurement result is good enough for SCell transmission. If measurement result is below the threshold of the SCell transmission, the base station may send an SCell modification or SCell release through an RRC connection reconfiguration message.] “implementing, based at least in part on a network condition, at least a portion of one or more preferences of the UE associated with the ;” [(par. 0003),  To utilize multi-carrier transmission, user equipments (UEs) need to establish a connection to a primary cell (PCell) first, perform measurements in response to the received measurement configurations from the PCell, and send corresponding measurement reports to the current serving base station to determine one or more component carriers (CCs) (e.g., secondary cells (SCells)) to connect to. (par. 0057), UE 102 performs inter-frequency measurements to find one or more qualified cells based on the measurement configurations, and sends a measurement report to the base station through PCell 104. (par. 0057), In action 116, the base station, through PCell 104, sends UE 102 a message including an SCellToAddModList information element to UE 102 to configure those cells as SCells for UE 102. In action 118, the base station decides to start a carrier aggregation transmission. (par. 0083), The measurement report may be cell level or beam level. After the base station receives the measurement report of the SCell, the base station may send SCell configuration again to renew beam information if the beam level measurement result is good enough (i.e. the prefer level (preference) for the UE) for SCell transmission. If measurement result is below the threshold of the SCell transmission, the base station may send an SCell modification or SCell release through an RRC connection reconfiguration message] “and transmitting, to the UE, ” [(par. 0057), In action 120, the base station, through PCell 104 sends an SCell activation Media Access Control—Control Element (MAC-CE) to UE 102 for activating a configured SCell via the MAC-CE.] 

As per claim 25, as [see rejection of claim 4.]
As per claim 26, as [see rejection of claim 3.]

As per claim 29, Cheng discloses “The method of claim 24,” as [see rejection of claim 24.] “wherein implementing the at least portion of the one or more preferences of the UE comprises: determining whether to modify the UE configuration based at least in part on the network condition and at least a portion of the one or more preferences of the UE, or determining whether to modify the UE configuration based at least in part on the network condition while disregarding the one or more preferences of the UE” [(par. 0083), The measurement report may be cell level or beam level. After the base station receives the measurement report of the SCell, the base station may send SCell configuration again to renew beam information if the beam level measurement result is good enough for SCell transmission. If measurement result is below the threshold of the SCell transmission, the base station may send an SCell modification or SCell release through an RRC connection reconfiguration message.]

As per claim 30, as [see rejection of claim 2.]

As per claim 31, Cheng discloses “The method of claim 24,” as [see rejection of claim 24.] “wherein the network condition comprises a traffic buffer size, or a measurement report from the UE, or a power headroom report from the UE, or sounding reference signal (SRS), or a signal-to-interference ratio (SINR), or an inter-site carrier aggregation limit, or a transport latency, or a transport bandwidth, or a radio access network split option, or measurement information from the UE, or any combination thereof” [(par. 0003), To utilize multi-carrier transmission, user equipments (UEs) need to establish a connection to a primary cell (PCell) first, perform measurements in response to the received measurement configurations from the PCell, and send corresponding measurement reports to the current serving base station to determine one or more component carriers (CCs) (e.g., secondary cells (SCells)) to connect to. (par. 0057), UE 102 performs inter-frequency measurements to find one or more qualified cells based on the measurement configurations, and sends a measurement report to the base station through PCell 104. (par. 0057), In action 116, the base station, through PCell 104, sends UE 102 a message including an SCellToAddModList information element to UE 102 to configure those cells as SCells for UE 102. In action 118, the base station decides to start a carrier aggregation transmission.]

As per claim 32, Cheng discloses “The method of claim 24,” as [see rejection of claim 24.] “further comprising: transmitting the second HARQ feedback configuration to the UE based at least in part on receiving the first HARQ feedback configuration from the UE, or transmitting the reconfiguration to the UE based at least in part on receiving the request to modify the configuration of the UE” [(par. 0057), In action 120, the base station, through PCell 104 sends an SCell activation Media Access Control—Control Element (MAC-CE) to UE 102 for activating a configured SCell via the MAC-CE.] 

As per claim 33, as [see rejection of claim 1.]
As per claim 34, as [see rejection of claim 24.]
As per claim 35, as [see rejection of claim 1.]
As per claim 36, as [see rejection of claim 24.]
As per claim 37, as [see rejection of claim 1.]
As per claim 38, as [see rejection of claim 24.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2019/0150161 A1) in view of GUO et al. (US 2021/0385029 A1).

As per claim 7, Cheng discloses “The method of claim 6,” as [see rejection of claim 6.]
Cheng does not explicitly disclose “wherein the one or more preferences of the UE comprises using a static codebook or a dynamic codebook for the downlink feedback”.

However, GUO discloses “wherein the one or more preferences of the UE comprises using a static codebook or a dynamic codebook for the downlink feedback” as [(par. 0141), According to an embodiment of the present disclosure, the user equipment 1000 may also perform multiplexed feedback on receiving statuses with respect to multiple TBs, such that one piece of feedback information includes the receiving statuses with respect to multiple TBs. In this case, the configuration unit 1030 may determine, according to codebook configuration information included in the scheduling information, a codebook for performing multiplexed feedback on the receiving statuses with respect to multiple TBs. In addition, the feedback unit 1020 may perform multiplexed feedback on the receiving statuses with respect to multiple TBs according to the codebook. As described above, the feedback unit 1020 may transmit the feedback information using the dynamic codebook and the static codebook.]

Cheng et al. (US 2019/0150161 A1) and GUO et al. (US 2021/0385029 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate GUO’s teaching into Cheng’s teaching. The motivation for making the above modification would be to improve reliability of sidelink communication for various services. (GUO, par. 0006)

As per claim 8, Cheng discloses “The method of claim 6,” as [see rejection of claim 6.]
Cheng does not explicitly disclose “wherein the one or more preferences of the UE comprises bundling the downlink feedback or multiplexing the downlink feedback”.

However, GUO discloses “wherein the one or more preferences of the UE comprises bundling the downlink feedback or multiplexing the downlink feedback” as [(par. 0141), According to an embodiment of the present disclosure, the user equipment 1000 may also perform multiplexed feedback on receiving statuses with respect to multiple TBs, such that one piece of feedback information includes the receiving statuses with respect to multiple TBs. In this case, the configuration unit 1030 may determine, according to codebook configuration information included in the scheduling information, a codebook for performing multiplexed feedback on the receiving statuses with respect to multiple TBs. In addition, the feedback unit 1020 may perform multiplexed feedback on the receiving statuses with respect to multiple TBs according to the codebook. As described above, the feedback unit 1020 may transmit the feedback information using the dynamic codebook and the static codebook.]

Cheng et al. (US 2019/0150161 A1) and GUO et al. (US 2021/0385029 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate GUO’s teaching into Cheng’s teaching. The motivation for making the above modification would be to improve reliability of sidelink communication for various services. (GUO, par. 0006)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2019/0150161 A1) in view of Nozawa et al. (US 2018/0309561A1).

As per claim 11, Cheng discloses “The method of claim 5,” as [see rejection of claim 5.] 
Cheng does not explicitly disclose “wherein the one or more preferences of the UE comprises enabling the UE to switch between a time division duplex spectrum and a frequency division duplex spectrum for downlink feedback”.

However, Nozawa discloses “wherein the one or more preferences of the UE comprises enabling the UE to switch between a time division duplex spectrum and a frequency division duplex spectrum for downlink feedback” as [(par. 0053), When the communication system 100 is configured to be capable of changing an access scheme, the parameter determining unit 24 can determine the communication parameters such that an access scheme in a beam used by the mobile station 3 for which the feedback information transmission frequency is desired to be increased is changed from the TDD to the Frequency Division Duplex (FDD). The change of the access scheme to the FDD can increase the feedback information transmission frequency for the mobile station 3 that performs the communication in the FDD.]

Cheng et al. (US 2019/0150161 A1) and Nozawa et al. (US 2018/0309561A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nozawa’s teaching into Cheng’s teaching. The motivation for making the above modification would be to obtain a radio base station capable of preventing the deterioration of the quality of communication with mobile stations. (Nozawa, par. 0008)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2019/0150161 A1) in view of Yin et al. (US 2019/0149271 A1).

As per claim 14, Cheng discloses “The method of claim 5,” as [see rejection of claim 5.] 
Cheng does not explicitly disclose “wherein the one or more preferences of the UE comprises using a code block group (CBG) based acknowledgment feedback configuration or using a non-CBG acknowledgment feedback configuration”.

However, Yin discloses “wherein the one or more preferences of the UE comprises using a code block group (CBG) based acknowledgment feedback configuration or using a non-CBG acknowledgment feedback configuration” as [(par. 0089), However, this will make the number of DAI bits different for CBG and non-CBG configurations. In LTE, only subframes are counted in the counter DAI and total DAI by 2 bits. In NR, in the case of TB based HARQ-ACK reporting, the number of bits for the counter DAI and total DAI can be 2 bits, the same as in LTE. In the case of CBG based HARQ-ACK reporting with the number of HARQ-ACK bits in the DAI, the number of bits for the counter DAI and/or total DAI may be increased to 3 or 4 bits. It is also very difficult to adapt to large payload variations (e.g., since the total DAI bits are used in a cyclic shift manner, it is easy to make mistakes if the number of HARQ-ACK bits is large in the serving cells).]

Cheng et al. (US 2019/0150161 A1) and Yin et al. (US 2019/0149271 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yin’s teaching into Cheng’s teaching. The motivation for making the above modification would be to improve communication flexibility and/or efficiency. (Yin, par. 0005)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2019/0150161 A1) in view of Lee et al. (US 2022/0006570 A1).

As per claim 15, Cheng discloses “The method of claim 5,” as [see rejection of claim 5.] 
Cheng does not explicitly disclose “wherein the one or more preferences of the UE comprises using a slot based acknowledgment feedback configuration or using a sub-slot based acknowledgment feedback configuration”.

However, Lee discloses “wherein the one or more preferences of the UE comprises using a slot based acknowledgment feedback configuration or using a sub-slot based acknowledgment feedback configuration” as [(par. 0173), Alternatively, when HARQ-ACK feedback transmissions are allowed in a plurality of PUCCH resources in a slot, the above rules may apply. For example, when a slot is divided into a plurality of sub-slots in the time domain and sub-slot-based HARQ feedbacks are configure.]

Cheng et al. (US 2019/0150161 A1) and Lee et al. (US 2022/0006570 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee’s teaching into Cheng’s teaching. The motivation for making the above modification would be to efficiently use high-density nodes or high-density UEs for communication is needed. (Lee, par. 0005)

Claims 16, 17, 21, 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2019/0150161 A1) in view of Seo et al. (US 2014/0226608 A1).

As per claim 16, Cheng discloses “The method of claim 5,” as [see rejection of claim 5.] 
Cheng does not explicitly disclose “wherein the one or more preferences of the UE comprises multiplexing channel state information and acknowledgment feedback, or dropping transmission of channel state information and maintaining transmission of acknowledgment feedback, or dropping transmission of acknowledgment feedback and maintaining transmission of channel state information, or any combination thereof”.

However, Seo discloses “wherein the one or more preferences of the UE comprises multiplexing channel state information and acknowledgment feedback, or dropping transmission of channel state information and maintaining transmission of acknowledgment feedback, or dropping transmission of acknowledgment feedback and maintaining transmission of channel state information, or any combination thereof” as [(par. 0019), wherein the processor is configured for: receiving a data unit requesting an acknowledgement/not-acknowledgement (ACK/NACK) response in a downlink subframe; and transmitting ACK/NACK for the data unit in an uplink subframe, wherein if the uplink subframe is configured to transmit periodic channel state information (CSI), the periodic CSI and the ACK/NACK are transmitted together through a physical uplink control channel (PUCCH) of the uplink subframe.]

Cheng et al. (US 2019/0150161 A1) and Seo et al. (US 2014/0226608 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Seo’s teaching into Cheng’s teaching. The motivation for making the above modification would be to effectively and reliably transmitting various types of UCI in the carrier aggregation system. (Seo, par. 0009)

As per claim 17, Cheng discloses “The method of claim 5,” as [see rejection of claim 5.] 
Cheng does not explicitly disclose “wherein the one or more preferences of the UE comprises using a physical uplink control channel resource identifier within a physical uplink control channel resource set”.

However, Seo discloses “wherein the one or more preferences of the UE comprises using a physical uplink control channel resource identifier within a physical uplink control channel resource set” as [(par. 0019), wherein the processor is configured for: receiving a data unit requesting an acknowledgement/not-acknowledgement (ACK/NACK) response in a downlink subframe; and transmitting ACK/NACK for the data unit in an uplink subframe, wherein if the uplink subframe is configured to transmit periodic channel state information (CSI), the periodic CSI and the ACK/NACK are transmitted together through a physical uplink control channel (PUCCH) of the uplink subframe.]

Cheng et al. (US 2019/0150161 A1) and Seo et al. (US 2014/0226608 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Seo’s teaching into Cheng’s teaching. The motivation for making the above modification would be to effectively and reliably transmitting various types of UCI in the carrier aggregation system. (Seo, par. 0009)

As per claim 21, Cheng discloses “The method of claim 5,” as [see rejection of claim 5.] 
Cheng does not explicitly disclose “wherein the one or more preferences of the UE for the configuration of the UE comprises at least one preference for the first HARQ feedback configuration or at least one preference for a channel state information (CSI) configuration, or both”.

However, Seo discloses “wherein the one or more preferences of the UE for the configuration of the UE comprises at least one preference for the first HARQ feedback configuration or at least one preference for a channel state information (CSI) configuration, or both” as [(par. 0019), wherein the processor is configured for: receiving a data unit requesting an acknowledgement/not-acknowledgement (ACK/NACK) response in a downlink subframe; and transmitting ACK/NACK for the data unit in an uplink subframe, wherein if the uplink subframe is configured to transmit periodic channel state information (CSI), the periodic CSI and the ACK/NACK are transmitted together through a physical uplink control channel (PUCCH) of the uplink subframe.]

Cheng et al. (US 2019/0150161 A1) and Seo et al. (US 2014/0226608 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Seo’s teaching into Cheng’s teaching. The motivation for making the above modification would be to effectively and reliably transmitting various types of UCI in the carrier aggregation system. (Seo, par. 0009)

As per claim 27, as [see rejection of claim 21.]
As per claim 28, as [see rejection of claim 21.]

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2019/0150161 A1) in view of Montojo et al. (US 2012/0113832 A1).

As per claim 18, Cheng discloses “The method of claim 5,” as [see rejection of claim 5.] 
Cheng does not explicitly disclose “wherein the one or more preferences of the UE comprises using channel state information omission rules to drop at least one component of a channel state information report”.

However, Montojo discloses “wherein the one or more preferences of the UE comprises using channel state information omission rules to drop at least one component of a channel state information report” as [(par. 0069), The Simultaneous-AN-and-CQI parameter may indicate whether to send ACK/NACK and CSI together or separately and may be configured for the UE via upper layer (e.g., RRC). If the Simultaneous-AN-and-CQI parameter is set to `True`, then the UE may send both the ACK/NACK and CSI on the PUCCH (e.g., using PUCCH format 2a/2b) and may send data on the PUSCH. Conversely, if the Simultaneous-AN-and-CQI parameter is set to `False`, then the UE may send the ACK/NACK on the PUCCH (e.g., using PUCCH format 1a/1b) and may send the CSI and data on the PUSCH.]

Cheng et al. (US 2019/0150161 A1) and Montojo et al. (US 2012/0113832 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Montojo’s teaching into Cheng’s teaching. The motivation for making the above modification would be to allow the UE to determine its current configuration for concurrent transmission of a control channel and a shared channel (Montojo, par. 0008)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2019/0150161 A1) in view of Rahman et al. (US 2018/0167116 A1).

As per claim 19, Cheng discloses “The method of claim 5,” as [see rejection of claim 5.] 
Cheng does not explicitly disclose “wherein the one or more preferences of the UE comprises using a specified codebook type and a specified number of layers based at least in part on a number of bits used in channel state information”.

However, Rahman discloses “wherein the one or more preferences of the UE comprises using a specified codebook type and a specified number of layers based at least in part on a number of bits used in channel state information” as [(par. 0251), a UE is configured with a high-resolution (Type II) CSI codebook in which quantization resolution of different layers are different, and hence the number of bits to report the 1.sup.st and 2.sup.nd PMIs (PMI1 and PMI2) are different for different layers.]

Cheng et al. (US 2019/0150161 A1) and Rahman et al. (US 2018/0167116 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rahman’s teaching into Cheng’s teaching. The motivation for making the above modification would be to allow a UE to be configured with a high-resolution (Type II) CSI codebook in which quantization resolution of different layers are different. (Rahman, par. 0251)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2019/0150161 A1) in view of Zhou et al. (US 2020/0145169 A1).

As per claim 20, Cheng discloses “The method of claim 5,” as [see rejection of claim 5.] 
Cheng  does not explicitly disclose “wherein the one or more preferences of the UE comprises using a specified physical uplink control channel format and repetition, or using intra slot frequency hopping, or using inter slot frequency hopping, or using physical uplink control channel sequence hopping, or using any combination thereof for the downlink feedback”.

However, Zhou discloses “wherein the one or more preferences of the UE comprises using a specified physical uplink control channel format and repetition, or using intra slot frequency hopping, or using inter slot frequency hopping, or using physical uplink control channel sequence hopping, or using any combination thereof for the downlink feedback” as [(par. 0309), A PUCCH resource may be indicated (e.g., identified) by a PUCCH resource identifier (or index). The one or more configuration parameters of PUCCH resource may comprise at least one of: a start PRB index; an intra-slot frequency hopping indicator.]

Cheng et al. (US 2019/0150161 A1) and Zhou et al. (US 2020/0145169 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhou’s teaching into Cheng’s teaching. The motivation for making the above modification would be to improve the transmission quality when multiple uplink resources are active in a cell. (Zhou, par. 0005)

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2019/0150161 A1) in view of GUO (US 2021/0410077 A1).

As per claim 22, Cheng discloses “The method of claim 1,” as [see rejection of claim 1.] 
Cheng does not explicitly disclose “wherein the parameter of the configuration of the UE comprises a transmit power class, or channel bandwidth relative to at least one subcarrier spacing (SCS), or power consumption, or a bandwidth difference, or SCS difference, or quality of service (QoS) constraint, or any combination thereof”.

However, GUO discloses “wherein the parameter of the configuration of the UE comprises a transmit power class, or channel bandwidth relative to at least one subcarrier spacing (SCS), or power consumption, or a bandwidth difference, or SCS difference, or quality of service (QoS) constraint, or any combination thereof” as [(par. 0085),  where P.sub.CMAX is a UE configured maximum output power; P.sub.0,s is a target receive power level configured for the serving cell; M.sub.SRS is an SRS bandwidth corresponding to the SRS resource; μ is a subcarrier spacing (SCS) corresponding to the SRS resource; PL.sub.s is the downlink pathloss of the serving cell, PL.sub.s being determined based on an RS resource index for calculating the downlink pathloss of the serving cell; α.sub.s is a downlink pathloss compensation factor of the serving cell; ϑ is the first power offset; and h is a close-loop power control parameter.]

Cheng et al. (US 2019/0150161 A1) and GUO (US 2021/0410077 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate GUO’s teaching into Cheng’s teaching. The motivation for making the above modification would be to allow a UE to control its transmission power. (GUO, par. 0085)

As per claim 23, Cheng discloses “The method of claim 22,” as [see rejection of claim 22.] 
Cheng does not explicitly disclose “wherein the transmit power class of the UE comprises a high power transmit class, or a medium power transmit class, or a low power transmit class, or any combination thereof”.

However, GUO discloses “wherein the transmit power class of the UE comprises a high power transmit class, or a medium power transmit class, or a low power transmit class, or any combination thereof” as [(par. 0085),  where P.sub.CMAX is a UE configured maximum output power; P.sub.0,s is a target receive power level configured for the serving cell; M.sub.SRS is an SRS bandwidth corresponding to the SRS resource; μ is a subcarrier spacing (SCS) corresponding to the SRS resource; PL.sub.s is the downlink pathloss of the serving cell, PL.sub.s being determined based on an RS resource index for calculating the downlink pathloss of the serving cell; α.sub.s is a downlink pathloss compensation factor of the serving cell; ϑ is the first power offset; and h is a close-loop power control parameter.]

Cheng et al. (US 2019/0150161 A1) and GUO (US 2021/0410077 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate GUO’s teaching into Cheng’s teaching. The motivation for making the above modification would be to allow a UE to control its transmission power. (GUO, par. 0085)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mang Hang Yeung whose telephone number is (571)-270-7319  The examiner can normally be reached on Mon through Th (9:00 am to 4:00pm EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANG HANG YEUNG/Primary Examiner, Art Unit 2463